FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  January 8, 2013
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 KEENAN SCOTT FERRELL
 WILLIAMS,

               Petitioner - Appellant,
                                                         No. 12-5047
                                            (D.C. No. 4:08-CV-00446-GKF-TLW)
 v.
                                                         (N.D. Okla.)
 JUSTIN JONES,

               Respondent - Appellee.



                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY *


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


      Petitioner-Appellant Keenan Scott Ferrell Williams, a state prisoner

proceeding pro se, 1 seeks a certificate of appealability (“COA”) to challenge the

district court’s denial of his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Having thoroughly reviewed the relevant law and the record, we


      *
              This order is not binding precedent except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.
      1
             Because Mr. Williams is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v.
Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
deny Mr. Williams’s request for a COA and dismiss this matter.

                                          I

      Following a jury trial, Mr. Williams was convicted of one count of second-

degree burglary and one count of resisting an officer. He was sentenced to

concurrent terms of imprisonment of fifty years and one year, respectively. On

direct appeal, the Oklahoma Court of Criminal Appeals (“OCCA”) affirmed his

convictions and sentences. Mr. Williams filed a pro se application for

post-conviction relief in state court. The state trial court denied his application

and the OCCA again affirmed. Mr. Williams then filed a petition for a writ of

habeas corpus in the district court, asserting twelve grounds for relief, two of

which were that his trial counsel provided ineffective assistance of counsel. The

district court denied Mr. Williams’s petition on all twelve grounds and denied

him a COA. Notably, the district court found that Mr. Williams’s ineffective-

assistance-of-counsel claims that he had failed to raise before the OCCA on direct

appeal were procedurally barred.

                                          II

      A COA is a jurisdictional prerequisite to our review of the merits of

a § 2254 appeal. See 28 U.S.C. § 2253(c)(1)(A); Miller-El v. Cockrell, 537 U.S.

322, 327 (2003); see also Gonzalez v. Thaler, 132 S. Ct. 641, 647–49 (2012)

(discussing, inter alia, the “clear” jurisdictional language in § 2253(c)(1)). We

will issue a COA only if the applicant makes “a substantial showing of the denial

                                         -2-
of a constitutional right.” Woodward v. Cline, 693 F.3d 1289, 1292 (10th Cir.

2012) (quoting 28 U.S.C. § 2253(c)(2)) (internal quotation marks omitted). “To

make such a showing, an applicant must demonstrate ‘that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.’” Harris v. Dinwiddie, 642 F.3d 902,

906 (10th Cir. 2011) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

      When the district court denies relief “on procedural grounds, the applicant

faces a double hurdle. Not only must the applicant make a substantial showing of

the denial of a constitutional right, but he must also show ‘that jurists of reason

would find it debatable . . . whether the district court was correct in its procedural

ruling.’” Coppage v. McKune, 534 F.3d 1279, 1281 (10th Cir. 2008) (quoting

Slack, 529 U.S. at 484). “Where a plain procedural bar is present and the district

court is correct to invoke it to dispose of the case, a reasonable jurist could not

conclude either that the district court erred in dismissing the petition or that the

[applicant] should be allowed to proceed further.” Woodward, 693 F.3d at 1292

(quoting Slack, 529 U.S. at 484) (internal quotation marks omitted).

                                          III

      Mr. Williams now seeks a COA from our court for three of the twelve

grounds he raised before the district court. First, he asserts that his trial counsel

provided ineffective assistance for the following four reasons, none of which he

                                          -3-
raised on direct appeal: (1) his counsel failed to argue that the State’s witnesses

made a faulty identification of him; (2) his counsel failed to provide certain

documents and evidence to him; (3) his counsel had a conflict of interest with

him; and (4) his counsel failed to make various objections during trial, impeach

witnesses, admit certain evidence, call witnesses, and challenge the State’s

evidence. 2 Second, Mr. Williams contends that certain photographs were

erroneously admitted into evidence at trial. And third, Mr. Williams asserts that

the trial court erred in not giving a lesser-included offense instruction.

      Pursuant to the framework that the Supreme Court set out in Miller-El and

Slack, we have carefully reviewed Mr. Williams’s combined opening brief and

application for COA as well as the record, including the district court’s thorough

opinion denying Mr. Williams habeas relief and a COA. Based upon this review,

we conclude that Mr. Williams is not entitled to a COA on any of his claims

because he has not made a substantial showing of the denial of a constitutional

right. For substantially the same reasons articulated by the district court,

reasonable jurists could not debate whether his § 2254 motion should have been

resolved in a different manner, and the issues that he seeks to raise on appeal are

not adequate to deserve encouragement to proceed further.


      2
              Before the district court, Mr. Williams also alleged that his trial
counsel provided ineffective assistance by failing to argue that the evidence was
insufficient to convict him and by failing to request a lesser-included offense
instruction. He does not, however, reassert these arguments on appeal.

                                         -4-
      Accordingly, we deny Mr. Williams’s request for a COA and dismiss this

matter.



                                           Entered for the Court



                                           JEROME A. HOLMES
                                           Circuit Judge




                                     -5-